Citation Nr: 0125807	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-14 646	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
Board of Veterans Appeals' December 3, 1979, decision that 
denied entitlement to service connection for a nervous 
disorder.

(The issue of whether an August 11, 1975, rating decision 
that granted service connection for scars on the penis and 
both legs, status post shell fragment wounds, contained CUE 
in its assignment of an initial rating of zero percent, is 
the subject of a separate remand.)


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


ADMINISTRATIVE REFERRAL

The veteran in this case served on active duty from October 
1953 to July 1955.




This matter comes before the Board from a June 2000 motion 
from the veteran for revision or reversal on the grounds of 
CUE of a December 3, 1979, decision of the Board of Veterans 
Appeals (Board) that denied a claim of entitlement to service 
connection for a nervous disorder.

A decision by the Board is subject to revision on the 
grounds of CUE.  38 U.S.C.A. § 7111(a) (West Supp. 2000).  
The Board's review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1) (2000).

A review of the claims folder reveals that the following 
evidence, which was before the Board when the December 3, 
1979, decision was issued, is lacking from the record:  
service medical records showing that the veteran suffered a 
motor vehicle accident in July 1954, was hospitalized due to 
shell fragment wounds (SFWs) to the penis in March 1955, and 
suffered SFWs to the groin area in April 1955.  It is noted 
that this evidence was also mentioned as being of record in 
an August 1975 rating decision issued by the San Juan, 
Puerto Rico, regional office.

Pursuant to 38 C.F.R. § 20.1405(e) (2000), the Board may 
utilize the various agencies of original jurisdiction (AOJs) 
to ensure completeness of the record in connection with a 
motion for CUE review.

Accordingly, this case is referred to the AOJ for the 
following actions:

1.  The RO should attempt to secure the 
veteran's service medical records that, 
according to the Board's December 1979 
decision, and an earlier (August 1975) 
regional office rating decision, showed 
that the veteran suffered a motor vehicle 
accident in July 1954, was hospitalized 
due to SFWs to the penis in March 1955, 
and suffered SFWs to the groin area in 
April 1955.




2.  After the above evidence has been 
associated with the claims file, the case 
should be returned to the Board for 
initial review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This referral 
under 38 C.F.R. § 20.1405(e) (2000) is not a final decision 
of the Board.  38 C.F.R. § 20.1409 (2000).

